Citation Nr: 9908292	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-29 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.


This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of June 1997 from the Montgomery, Alabama, 
Regional Office (RO).  The sole issue on appeal concerns 
entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran's PTSD results in his inability to work.


CONCLUSION OF LAW

The criteria for 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including §§ 4.7, 4.130 and Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claim is plausible 
and that all relevant facts have been properly developed.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  The Board notes that 
VA criteria for evaluating psychiatric disorders were 
amended, effective in November 1996.  The United States Court 
of Veterans Appeals (now the US Court of Appeals for Veterans 
Claims, hereinafter "the Court") has held that when the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant should apply unless Congress provided otherwise or 
permitted the Secretary to do so.  Karnas v. Derwinski, 1 
Vet.App. 308 (1991).  As the veteran's claim for an increased 
evaluation was received in February 1997, subsequent to the 
amended criteria, the Board decides that the veteran's 
service-connected PTSD will be evaluated under the new 
regulations.

The veteran is currently service-connected for PTSD which is 
rated as 50 percent disabling.  VA outpatient treatment 
records have been associated with the claims folder.  A 
treatment record from September 1996 indicates that the 
veteran's first psychotic episode occurred in the late fall 
of 1982 when he visited the dedication of the Vietnam War 
Memorial in Washington, DC.  The outpatient treatment notes 
indicate that the veteran was diagnosed with chronic PTSD, 
and with psychosis secondary to PTSD.  Subsequent outpatient 
treatment notes from July 1997 further indicate that the 
veteran has been diagnosed with severe PTSD and that his 
psychosis was secondary to his PTSD.

The veteran was provided with a VA PTSD examination in 
October 1997.  The report of this examination indicates that 
the veteran had the following subjective complaints:  
increased intrusive thoughts and recollections regarding 
Vietnam, frequent avoidance behaviors, frequent startle 
response, hypervigilant behaviors, inability to concentrate, 
chronic sleep disturbances, chronic depression, rage, 
feelings of alienation, and chronic flashbacks.  The examiner 
noted that the veteran's mood was depressed, affect was flat, 
speech was slow, and psychomotor movement was retarded.  
Memory, concentration, and judgment were impaired.  Abstract 
thinking was impaired.  The examiner further indicated that a 
thorough review of the claims folder and a clinical interview 
revealed that the veteran's symptoms, along with his combat 
experiences in Vietnam, remained consistent with a diagnosis 
of PTSD.  The veteran was diagnosed with chronic, severe, 
PTSD.  The veteran was assigned a Global Assessment of 
Functioning (GAF) score of 50.  That score indicates that the 
veteran suffered from serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning.  Examples of the extent of disability which 
merit a GAF score of 50 include having no friends or being 
unable to keep a job.

The October 1997 PTSD examination report further indicated 
that the veteran has severe social and occupational 
impairment due to his service-connected PTSD.  The examiner 
reported that the veteran was unable to establish or maintain 
any effective social or occupational relationship due to his 
service-connected PTSD.

The veteran's PTSD is currently evaluated as 50 percent 
disabling.  Under Diagnostic Code 9411, as amended, a total 
rating is appropriate when there is:

[t]otal occupational and social 
impairment, due to such symptoms as:  
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene; disorientation to time 
or place; memory loss of names of close 
relatives, own occupation or name.

In the Board's view, the veteran's PTSD warrants a 100 
percent rating under the appropriate diagnostic code.  That 
is, the veteran exhibits total occupational and social 
impairment with gross impairment in thought processes or 
communication, so as to justify a 100 percent rating under 
the amended Diagnostic Code 9411.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1998). VA outpatient treatment records 
indicate that the veteran has been diagnosed with severe, and 
chronic PTSD, and that a psychosis is secondary to his PTSD.  
The report of the most recent VA PTSD examination 
demonstrates that veteran's mood was depressed, his affect 
was flat, speech was slow, and psychomotor movement was 
retarded.  Memory, concentration, and judgment were impaired.  
Abstract thinking was impaired.  The veteran was assigned a 
GAF score of 50, which indicates that he suffers from serious 
symptoms or any serious impairment in social, occupational or 
school functioning.  Examples of the extent of disability 
which merit a GAF score of 50 include having no friends or 
being unable to keep a job.  Lastly, the Board notes that the 
examiner specifically stated that the veteran was unable to 
establish or maintain any effective social or occupational 
relationship due to his service-connected PTSD.  Thus, the 
Board decides that the evidence of record supports the 
veteran's claim, and it is therefore granted.


ORDER

Entitlement to an increased disability rating of 100 percent 
is granted for PTSD, subject to the laws and regulations 
governing the payment of monetary awards.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


